Judgment, Supreme Court, Bronx County (William McGuire, J.), rendered August 5, 2011, convicting defendant, upon his plea of guilty, of possession of an imitation pistol, and sentencing him to a conditional discharge, unanimously affirmed.
The information was not jurisdictionally defective. “[A]s a matter of common sense and reasonable pleading” (People v Davis, 13 NY3d 17, 31 [2009]), the allegation that the imitation pistol was “all black in color,” sufficiently negated both the permissible-colors exception set forth in Administrative Code of City of NY § 10-131 (g) (1) (a) and the transparent/translucent materials exception set forth in section 10-131 (g) (1) (b) (see People v Delarosa, 27 Misc 3d 1209[A], 2010 NY Slip Op 50636[U], *4-5 [Crim Ct, NY County 2010]). Concur — Tom, J.P, Mazzarelli, Freedman, Richter and Feinman, JJ.